DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-15 are pending and examined on the merits.
Priority
Examiner notes that the current Application properly claims benefit of prior-filed parent Application 15/422,304, filed on 2/1/2017, but does not claim benefit to the applications from which said parent Application claims benefit to.  Said parent Application is a CIP or 15/199,773 filed on 6/30/2016, which in turns claims benefit of provisional Application 62/207,746 filed 8/20/2015.  Examiner urges the Applicant to correct the ADS to properly reflect that the currently claimed invention finds its support back to 8/20/2015.  More specifically, current Claims 1-4, 6, and 12 are supported by the disclosure of the earliest-filed provisional Application 62/207,746.  
Since there is currently no priority claim to 62/207,746 or 15/199,773, the currently pending claims are considered to have an effective filing date of 2/1/2017 (the filing date of 15/422,304).
Claim Objections
Claims 1, 2, & 14 are objected to because of the following informalities:  
Re Claim 1, in the first indented clause, “an adipose tissue of from a site” should have the word “of” removed.  
Re Claim 2, Examiner believes “having” should be changed to “has.”
Re Claim 14, the word “applications” should be made singular.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using 
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-18, 20-23, 19, 24-26, respectively, of U.S. Patent No. 10,183,101 in view of Pilkington (US 2017/0368226). The patented claims recite the same steps as the current method except for collecting adipose tissue using the device and re-administering the adipose tissue to another site of the subject.  Pilkington discloses a double-barrel syringe device (Fig. 1) wherein fat tissue is drawn into the inner syringe and then connected to the outer syringe barrel, where the fat tissue is pushed from the inner syringe into the outer syringe to carry on a filtering step, and the purified fat tissue is drawn back into the inner syringe to be re-administered to the patient (Figs. 14-20 show the steps).  It would have been obvious to one skilled in the art at the time of filing (note the current claims have an effective filing date of 2/1/2017 as explained supra) to modify with Pilkington so as to be more quickly and conveniently purify fat for re-injection during surgery.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7, 9, 12, 14-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pilkington et al. (US 2017/0368226).
Re Claim 1, Pilkington discloses a method of cosmetic or biomedical application on a subject, comprising:

re-administering the adipose tissue to another site of the subject ([0092], using a transfer syringe 14b or 14),
wherein the device comprising a self-contained syringe device comprising an inner syringe (transfer syringe 14/14a/14b) included within an outer syringe (conditioning vessel 12, [0047]) that comprises a barrel;
wherein a filter (filter cartridge 68) is attached inside the outer syringe barrel (e.g., Fig. 6);
wherein the filter comprises a filter material (filter element 72); and
wherein lipoaspirated adipose tissue is collected and purified inside the syringes (the steps are shown in Figs. 14-20 and disclosed in [0067]-[0092]).
Re Claim 7, Pilkington also discloses that the inner syringe (14b in Fig. 16, [0075]) contains a wash fluid for washing the lipoaspirated adipose tissue, and
wherein the wash fluid also backflows into the filter to clean the filter (see Fig. 19 where remaining fraction 116, which contains the wash fluid, is forced through the filter cartridge 68 and exits the device).
Re Claim 9, Pilkington also discloses that the outer syringe is added grip (barrel finger hold 28) so as to overcome an issue of grip caused by slipperiness of the adipose tissue.
Re Claim 12, Pilkington also discloses that the device further comprises a needle ([0092] “cannula”), wherein the needle is attached to the self-contained syringe device.
Re Claims 14-15, Pilkington also discloses that the application is organ reshaping or augmentation, or tissue grafting, cell therapy or tissue regenerative therapy ([0005]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Pilkington.
Re Claim 2, while Pilkington does not explicitly teach that the filter has a mesh pore size between 30 and 3000 micrometers, Pilkington discloses that the filter would be selected to have a mesh size or pore size that permits most of the undesirable non-fat liquids in the harvested fat to pass through the filter while preventing most of the large solid particles in the harvested fat from passing through the filter ([0050]).  As such, one skilled in the art would have the skills and would be guided to optimize the range of mesh pore sizes.
Allowable Subject Matter
Claims 3-6, 8, 10, 11, 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Re Claims 3 & 6, the Pilkington device is designed to work opposite to what is claimed, that is, the inner syringe is adapted to hold purified adipose tissue for reinjection.
Re Claim 4, Pilkington does not disclose a one-way valve in the plunger of the inner syringe.

Re Claim 8, Pilkington appears to suggest the opposite of what is claimed, that a port (connection member 110 of plug 64, Figs. 6 & 8-11) does not self-seal but rather remains wide open ([0060] & [0061]).
Re Claim 11, there does not appear to be a reason to add a locking mechanism to allow the device to be locked in the open position to allow holding of a vacuum.
Re Claim 13, Pilkington does not disclose a coating but rather a filter support to prevent the filter from collapsing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN S SU whose telephone number is (408)918-7575.  The examiner can normally be reached on M-F 9:00 - 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUSAN S SU/Primary Examiner, Art Unit 3781                                                                                                                                                                                                        5 June 2021